 



Exhibit 10.41
Amendment No. 6 to
Manufacturing Services and Supply Agreement
DeliveryChain PROGRAM
This Amendment No. 6 to the Manufacturing Services and Supply Agreement
(“Amendment”) is entered into between Solectron Corporation, a Delaware
corporation, and its subsidiaries and affiliates, which includes Solectron
Technology Singapore Ltd., Solectron Technology Sdn Bhd, Solectron Netherlands
BV and any other Offshore Business Headquarters (together or individually,
“Solectron”), and Asyst Technologies, Inc., and its subsidiaries and affiliates
(together or individually, “Asyst”), effective June 23, 2006 (the “Amendment
Effective Date”) and amends to the extent expressly provided below the
Manufacturing Services and Supply Agreement dated September 5, 2002 between
Asyst and Solectron (and as previously amended on September 22, 2003,
February 17, 2005, June 10, 2005, August 1, 2005 and March 20, 2006, the
“Agreement”).
          WHEREAS, the parties are entering into this Amendment for the purpose
of implementing a safety stock, statistical inventory buffering, and reorder
point program (collectively, “DeliveryChain”) for the components necessary to
manufacture Asyst’s IsoPort and Spartan products, and any other products which
Asyst agrees in writing should become part of the DeliveryChain program (the
“Authorized Products”). Components necessary to manufacture the Authorized
Products are referred to herein as “Authorized Components”.
          All terms not expressly defined in this Amendment shall be given the
same meaning and intent as defined or provided in the Agreement.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
consideration of which is hereby acknowledged, Solectron and Asyst agree to
amend, and do amend, the Agreement to the extent and as expressly provided
below, to add the following additional terms and conditions with respect to
implementing DeliveryChain.

  1.   Solectron agrees to purchase an additional supply of Authorized
Components necessary to build a number of Authorized Products that is in
addition to what is required under Section 3.7 of the Agreement (such components
being referred to as, the “Safety Stock”).     2.   In addition, Solectron will
be required to reorder Authorized Components whenever the inventory of
Authorized Components drops below a mutually agreed upon reorder point (the
“Reorder Point”).     3.   The Safety Stock amount and the Reorder Point shall
be determined by a refresh analysis performed by Solectron at the written
request of Asyst, as further described below.

 



--------------------------------------------------------------------------------



 



  4.   Asyst agrees to pay Solectron $[*] per hour for each requested refresh
analysis, up to a maximum not to exceed of [*] hrs and $[*] for each refresh
analysis. Exhibit 1 sets forth the standard refresh analysis process. Solectron
will attempt, where possible, to combine the data of the refresh analysis in
order to minimize the refresh analysis charges and will combine Authorized
Products in the refresh analysis when possible.     5.   Data resulting from the
refresh analysis will be submitted to Asyst for written approval. Such data,
once approved by Asyst will be used by the parties to mutually determine the
Safety Stock and the Reorder Point, and will be used to calculate Asyst’s
carrying charge liability for the Safety Stock as set forth in Section 6 below.
Exhibit 2 is an example of the Asyst Reorder Point refresh analysis workbook.  
  6.   Asyst agrees to pay Solectron the following carrying charges on the
Safety Stock, which amounts are in lieu of any amounts Asyst would otherwise be
liable for under Section 4.5 of the Agreement:

  a.   For Safety Stock inventory which is on hand at Solectron for [*] days,
Asyst will be charged carrying costs at a monthly rate of [*] percent ([*]%).  
  b.   For Safety Stock inventory which is on hand at Solectron for [*] days,
Asyst will be charged carrying costs at a monthly rate of [*] percent ([*]%).  
  c.   For Safety Stock inventory which is on hand at Solectron for greater than
[*] days, prior to Asyst’s repurchase of such Safety Stock inventory as required
by Section 4.5.2 of the Agreement, Asyst will be charged carrying costs at a
monthly rate of [*] percent ([*]%).

      Solectron agrees that Asyst will not be liable for, and it will waive any
carrying charges for Authorized Components for the first [*] ([*]) days from the
date that a component is first deemed an Authorized Component. In addition,
Asyst will not be liable for any carrying charges on Authorized Components
relating to the Spartan products until December 1, 2006.     7.   Solectron will
submit to Asyst a monthly report showing the calculations and the Safety Stock
inventory that applies to the calculation of such carrying charges, as noted in
Section 6 above. This report will be submitted to Asyst no later than 3 days
after Asyst’s calendar month-end.     8.   Solectron will also submit to Asyst a
monthly metrics package detailing key critical areas that will be monitored for
the DeliveryChain program, and assign quarterly goals that will be tracked.
These metrics and goals will be finalized in good faith. Exhibit 3 is an example
of the metrics package.

 



--------------------------------------------------------------------------------



 



  9.   Solectron will make every attempt to continue to minimize the Safety
Stock, such attempt to include, but are not be limited to, the following:

  a.   Lead time reduction; and     b.   Requesting suppliers to become part of
the Vendor Managed Inventory programs

All other Sections of the Agreement, to the extent not expressly amended in this
Amendment, shall remain unchanged and in full force and effect. Nothing herein
shall otherwise amend, modify or extend any right, obligation or liability of
the parties under the Agreement.
Executed and agreed on the dates shown below.

                      Agreed:       Agreed:     Solectron Corporation      
Asyst Technologies, Inc.    
 
                   
By:
  /s/ Perry A. Hayes       By:   /s/ Steve Debenham    
 
                   
 
  Authorized Signature           Authorized Signature    
 
                   
Title:
  SVP, Treasurer & Investor Relations       Title:   VP, GC    
 
                   
Date:
  02-23-07       Date:   3/5/07    

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
STANDARD REORDER POINT REFRESH ANALYSIS PROCESS
(WORK SHEET) [f30775f3077501.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
ROP WORKWOOK EXAMPLE

                                                  Total Dollars   Safety Stock  
[*]                                                              ROP
Liability            [*]                               Safety Stock            
            Flexichain                 Program               [*]   [*]    
Program         [*] [*]                
 
Part Number
   
Std Cost    
Safety stock Qty    
ROP Qty    
ROP $    
Safety Stock$      
Part Number   PCBA
buffer   Component
buffer   PCBA
buffer ($)   Component
buffer ($)    
 
                                             
[*]
  [*]   [*]   [*]   [*]   [*]     [*]   [*]   [*]   [*]   [*]    
 
                                             
 
                                             
 
                                             
 
                                             
 
                        TOTAL                              

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
ROP METRICS EXAMPLE
Spartan OTD CRD Chart 1
(GRAPH) [f30775f3077502.gif]

Page 1